Cobb, J.
Myers sued the Southern Railway Company in the justice’s court, for damages claimed to have been sustained on *166account of the destruction of certain personalty by a fire originating from sparks thrown from an engine of the defendant company. Upon the trial it was shown from the evidence that-plaintiff had certain fodder, corn-tops, etc., stored in a blacksmith-shop sixty-two feet from the railroad of the defendant that about five o’clock in the morning defendant’s train passed along the railroad by the shop, which was soon after seen to-be on fire; that grass was burned out from towards the railroad to the shop. It also appeared that the shop was left unlocked,, and that tramps had been accustomed to go in there, but that-none had been seen there since the fodder was stored. The-engineer in charge of the engine which passed the shop about the time it was said to have caught on fire testified that the-engine was equipped with the latest and best improved sparkarrester, and that it did not then or at any time throw out sparks. The jury returned a verdict in favor of the plaintiff. The defendant carried the case by certiorari to the superior-court, where the judgment of the justice’s court was affirmed, and the defendant excepted.
The present record presents a case very similar to the case of Railroad Company v. Edmondson, 101 Ga. 747, where it was ruled that in order “to authorize the plaintiff to recover damages from a railroad company for the destruction of property by fire caused by the running of its locomotive, it must appear that the fire was occasioned by the fault or negligence of the-company or its agents.” It was further ruled that it must be established that the fire was occasioned by the operation of the-locomotive, before negligence on the part of the company would be presumed, and that where the evidence only raised a suspicion that the fire was communicated to the property destroyed by the passing engine, and the uncontradicted evidence was-that the engine was equipped with a proper spark-arrester in good condition and was in good order, and no evidence appearing that in the handling of the engine sparks were emitted or fire thrown therefrom at the time, before, or after the conflagration for which damages are sought, a legal recovery could not be had. Even if it be conceded in the present case that-the plaintiff’s property was destroyed by fire communicated by *167the passing engine, and that the presumption of negligence against the company arose from this fact, that presumption was completely overcome by the uncontradicted evidence of the engineer in charge of the engine claimed to have caused the damage. Judgment reversed.

All the Justices concurring.